Appeal from a judgment of the Bronx County Court, rendered April 22, 1960, resentencing defendant as a second felony offender.
Memorandum by the Court.
Judgment of the Bronx County Court resentencing defendant as a second felony offender pursuant to a "writ of coram nobis affirmed. The sentence was pursuant to an information filed pursuant to section 1943 of the Penal Law charging defendant-with having previously been convicted of a felony in the United States District Court for the Western District of Pennsylvania. Defendant admitted that he was the person named in the indictment in the Federal court and no question is raised as to his identity. The proper procedure in such a situation is for the court to receive proof of the indictment and judgment of conviction and to determine from these papers whether the facts charged in them amount to a felony according to the laws of this State. Instead, defendant was asked to plead to the information and he pleaded guilty. While there is no such thing as a plea of guilty to an information, it is quite clear that what was intended by the defendant was an admission that the facts charged in the Federal indictment did amount to a felony in this State and a desire on his part not to contest that issue. It is possible that the procedure taken might have been confusing to a layman and he might not have understood the full purport of it. However, defendant here was represented by counsel on the resentencing, and there can be no doubt that his counsel was fully aware that that was what was being done. There is no requirement. that a party must contest an issue if he understands it and indicates a desire to the contrary. Consequently, while the procedure was not what it should have been, no prejudicial error resulted.